Name: 2011/679/: Council Decision of 10Ã October 2011 on the conclusion of the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Decision
 Subject Matter: Africa;  international affairs;  European construction;  fisheries
 Date Published: 2011-10-14

 14.10.2011 EN Official Journal of the European Union L 269/17 COUNCIL DECISION of 10 October 2011 on the conclusion of the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (2011/679/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) in conjunction with point (a) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 19 December 2006, the Council adopted Regulation (EC) No 2027/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (1). (2) The Union negotiated with the Republic of Cape Verde a new protocol providing EU vessels with fishing opportunities in the waters in which Cape Verde has sovereignty or jurisdiction as regards fishing. (3) On the conclusion of those negotiations, the new Protocol was initialled on 22 December 2010. (4) That new Protocol was signed in accordance with Council Decision 2011/405/EU (2) and will be provisionally applied as from 1 September 2011. (5) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16 of the Protocol, in order to express the consent of the Union to be bound by the Protocol (3). Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 10 October 2011. For the Council The President A. KRASZEWSKI (1) OJ L 414, 30.12.2006, p. 1. (2) OJ L 181, 9.7.2011, p. 1. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.